Citation Nr: 0410482	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  97-26 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to an increased evaluation for a low back strain 
with degenerative disc disease and degenerative joint disease, L3-
4, L4-5, currently evaluated as 60 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran had active service from October 1961 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for a bilateral knee disorder.  The RO 
also continued a 20 percent evaluation for low back strain.  In 
August 2002, the RO granted an increased rating for the veteran's 
low back disorder, identified as low back strain with degenerative 
disc disease and degenerative joint disease L3-4, L4-5, to 60 
percent.  As this was not the maximum evaluation possible, and the 
veteran continues to maintain disagreement, this issue remains on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  

In July 2003, the veteran requested to withdraw his appeal in a 
letter addressed to his representative, the Disabled American 
Veterans (DAV), and following receipt of a grant for a total 
rating for individual unemployability.  Shortly thereafter, the RO 
received another letter indicating this withdrawal was in error, 
and indicating that he no longer wished DAV to represent him.  His 
appeal was reactivated, and he has remained without 
representation.

As will be discussed below, the veteran's appeal of his claim for 
an increased rating for his low back disorder, is being REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will provide notification if further action is required on 
the part of the veteran.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal for service 
connection for a bilateral knee disorder.

2.  A VA medical opinion states that the veteran's service 
probably contributed to his current knee problem.  

3.  The evidence is evenly balanced as to whether the veteran's 
current knee disorder was incurred in service.  


CONCLUSION OF LAW

A bilateral knee disorder was incurred in service.  38 U.S.C.A. § 
1101, 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was intended 
to have retroactive effect).  

The final rule implementing the VCAA was published on August 29, 
2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA as 
of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified of 
the information necessary to substantiate his claim for service 
connection for a bilateral knee disorder by means of letters sent 
in May 1998, November 2001, September 2003 and January 2004, in 
rating decisions in May 1997 and August 2002, in the July 1997 
statement of the case, and in supplemental statements of the case 
issued in August 2002, July 2003 and February 2004.  

In the January 2004 letter, the RO informed the veteran that in 
order to establish service connection for a disability, the 
evidence must show (1) a disease or injury in service; (2) a 
current disability; and (3) a relationship between the current 
disability and the disease or injury in service, which was usually 
shown by medical evidence, to include a medical opinion.  In the 
February 2004 supplemental statement of the case, the RO informed 
the veteran that his claim for a bilateral knee disorder was being 
denied because the service medical records did not show any 
treatment for a bilateral knee disorder, nor was treatment shown 
in the first postservice year and the preponderance of the medical 
evidence did not show a relation to service.  Thus, the veteran 
was informed that the evidence necessary to substantiate his claim 
would be competent evidence from a medical professional that he 
had a bilateral knee disorder, and that this disorder was related 
to service.

Second, in the same notice, VA must inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his behalf.  
In the January 2004 letter, the RO informed the veteran that it 
must make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim, such as medical 
records, employment records, or records from other federal 
agencies.  The RO further informed the veteran that as long as he 
provided enough information about these records, VA would assist 
in obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received by 
VA.  The RO also told him that it would assist him by providing a 
medical examination or obtaining a medical opinion if it decided 
that such was necessary to make a decision on his claim.  The RO 
asked the veteran to tell it about any additional information or 
evidence that he wanted VA to try to get for him.  He was asked to 
complete and return the enclosed VA Forms 21-4142, Authorization 
and Consent to Release Information to VA, for all non-VA medical 
evidence that had not been previously submitted to VA.  

Third, VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  Here, 
the RO already had the veteran's service medical records on file.  
The veteran submitted private medical records, and private medical 
records were requested by VA on the veteran's behalf.  VA records 
of outpatient treatment have been obtained and associated with the 
claims file.  In a February 2004 letter, the veteran indicated 
that he had no further evidence to submit.  Additionally, in 
connection with the duty to assist, VA provided compensation and 
pension examinations in November 1996, March 2002, and January 
2004 in connection with his claim.  The veteran provided testimony 
in a personal hearing before a hearing officer at the RO in 
October 1996.

The Board notes that in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made 
a conclusion similar to the one reached in Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003).  The Federal Circuit found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
However, the recently enacted Veterans Benefits Act of 2003 
permits VA to adjudicate a claim within a year of receipt of the 
claim.  The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. No. 
108- 183, § 707(b), 117 Stat. 2651, 2673) (Dec. 2003).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, regarding the issue decided by the Board 
herein, in a rating decision dated in May 1997, after receipt of a 
substantially complete application, the benefits sought on appeal 
were denied.  Only after that rating action was promulgated did 
the AOJ, in February 2004, provide notice to the claimant 
regarding what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will be 
obtained by VA, and reflecting the continuing need for the 
claimant to submit any evidence in his possession that pertains to 
the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a pre-
AOJ decision notice was not prejudicial to the appellant.  Id. 
("The Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in February 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) was 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his or her claim, and to respond to VA notices.  Thus, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her or his claim.  In 
numerous communications with the Board, the veteran was repeatedly 
put on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether the 
evidence was in his possession, obtained by him, or obtained by 
VA.
 
All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  Moreover, any failure is immaterial, inasmuch 
as the decision herein constitutes a full grant of benefits sought 
by the veteran with regard to the claim for service connection for 
a bilateral knee disorder.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Decision

Factual Background

The service medical records show that in April 1968 the veteran 
fell while playing ball and twisted his left knee.  X-ray 
examination showed no significant abnormality.  He was treated for 
a sprain and released to light duty.  In July 1972, he was treated 
for complaints of left knee pain with swelling and occasional 
stiffness.  The impression was strain versus medial meniscus tear.  
He was prescribed quadriceps exercises and advised to wear a hard 
brace.  In March 1980, he was treated for pain in the left knee, 
giving a history of minor injury to the knee over the years.  He 
had positive patello-femoral crepitus, positive compression of the 
patellofemoral joint, negative drawer and negative click sign.  
The diagnosis was chondromalacia.  On examination at separation in 
March 1984, his lower extremities were noted as normal, and he 
denied any history of knee trouble.  

On VA examination in October 1984, the veteran did not list knee 
problems among his current complaints.  A complete orthopedic 
examination was conducted focusing primarily on the veteran's back 
problems.  There were no symptoms or diagnoses noted regarding the 
knees.  

In April 1989, the veteran underwent surgery for a torn medial 
meniscus in his left knee.  In March 1993, the veteran underwent 
surgery for a torn medial meniscus in his right knee.  Patellar 
chondromalacia was also noted as a diagnosis.  

In an October 1996 personal hearing, the veteran testified that 
his knee problems began during service when he did a lot of 
running.  He stated that during the last four years of his 
service, he attended the Sergeant Major's Academy and as part of 
the curriculum, had to run 100 miles in six months.  He added that 
he experienced pain and swelling in his knees associated with this 
extensive running, for which he did not seek medical treatment, 
but instead treated himself with ice packs and pain medication.  
In the claims file is a September 1979 certification of completion 
showing that the veteran had completed 400 miles of running.

On VA examination in November 1996, the veteran described knee 
problems "off and on."  The examiner reviewed the veteran's 
records and noted treatment several times during service for knee 
complaints, but no evidence of diagnosis of a cartilage tear or 
ligament tear.  The veteran related that he did not have 
significant problems with his knees until he got out of the 
service.  He started having symptoms with the left knee in 1989, 
and with the right knee in 1983, both times resulting in surgery.  
He noted that he had very little problems up until the point that 
these operations were done.  The examiner noted the following:

On review of the chart and from discussing with the patient about 
this knees while on active duty and at the time of discharge, I do 
not believe that he had an internal derangement of either knee 
while on active duty and that the symptoms that he was having were 
apparently minor and associated with the activity at the time.  I 
do not believe that during his active duty time that he had 
internal derangement of either knee, nor do I believe he had 
internal derangement of either knee at discharge.

In May 1998, the veteran underwent another surgery on the left 
knee.  The postoperative diagnoses were torn medial meniscus, 
degenerative joint disease, and patellar chondromalacia.  The 
veteran underwent a fourth knee surgery in May 2003 with the same 
postoperative diagnoses.  In September 2003, the veteran underwent 
a total left knee arthroplasty.

In January 2004, the veteran wrote that in a conversation with the 
physician who performed his most recent knee operation, he was 
told that his degenerative joint disease began and was a result of 
his military career.  A VA examination was ordered and an opinion 
requested on whether the veteran's knee problems were related to 
his active service, or his service-connected back problems.

In a January 2004 VA examination, the examiner reviewed the 
veteran's complete medical history, as well as the veteran's 
statements of increasing symptoms during the last six years in the 
service associated with his running.  He indicated that although 
his knee symptoms were aggravated during this period, he did not 
seek medical treatment.  The examiner gave the opinion that the 
veteran's 23 years in the service and the heavy activities he 
carried out did contribute to his bilateral knee problems.  In 
explaining his reasoning, the examiner noted in addition to his 
high level of activity during service was the fact that the 
veteran began to have surgery on his knees only five years after 
leaving service, which he did not believe was due to any trauma 
during this five year period.

I do not think [the veteran's service] was the sole cause and 
believe that the patient's degenerative problem has become worse 
in the last probably 20 years since he left the service.  A lot of 
joint degenerative change can occur between age 41 and age 61.  At 
any rate, I would believe that the time and activities in the 
service did contribute to his knee problem.  I would not believe 
they were the sole cause.  I do not believe the knee problem was 
caused by his back. 
. . . 
To sum it up, I think his service probably contributed to his knee 
problem, and if an estimate of percentage is needed, I would 
estimate 30 [percent].

Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  The determination as to 
whether the requirements for service connection are met is based 
on an analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  If so, 
the claim is denied; if the evidence is in support of the claim or 
is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The service medical records show treatment for complaints of knee 
problems several times during the veteran's active service, 
primarily the result of injury to the left knee.  On review by a 
VA examiner in November 1996, it was noted that the symptoms in 
service were apparently minor and associated with activity at that 
time.  However, the veteran has testified that he experienced pain 
and swelling in his knees associated with extensive running done 
in service, for which he did not seek medical treatment, but 
instead treated himself with ice packs and pain medication.  The 
Board finds his testimony credible, and notes that confirmation of 
his extensive running is contained in the claims file in the form 
of certificates of completion, one showing that he had completed 
400 miles of running.

The veteran has undergone two VA examinations in an attempt to 
determine whether a link exists between his current knee 
complaints and his active service.  The examiner in the November 
1996 VA examination noted that he did not have internal 
derangement of the knee at any time during service or at 
discharge.  In the second examination in January 2004, the 
examiner concluded based on his complete review of the veteran's 
medical history that, although his active service was not the sole 
cause of the veteran's knee problems, the veteran's 23 years in 
the service and the heavy activities he carried out did contribute 
to his bilateral knee problems.  This conclusion was supported by 
the fact that only five years after service, the veteran began to 
have surgery on his knees, and there was no evidence of any 
intervening knee injury during this five year period.  Therefore, 
it was his opinion that the veteran's medical service probably 
contributed to his knee problems.  While this is not conclusive of 
the question of a nexus between his current knee diagnoses and his 
active service, the Board finds that the evidence for and against 
a link to active service is evenly balanced.  In view of the 
foregoing, the Board, with application of benefit of the doubt 
provisions on the veteran's behalf, finds that the evidence 
supports the award of service connection for a bilateral knee 
disorder.  See 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for a bilateral knee disorder is granted.


REMAND

The veteran's service-connected low back strain with degenerative 
disc disease and degenerative joint disease, L3-4, L4-5, is 
evaluated as 60 percent disabling under 38 C.F.R. § 4.17a, 
Diagnostic Code 5293.  However, effective September 26, 2003, the 
rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the spine 
was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  
Under the revised criteria, intervertebral disc syndrome is 
evaluated under DC 5243.

The RO has not yet considered the veteran's claim in the context 
of the new regulations.  However, the Board must apply the old law 
prior to the effective date of the new law.  See Green v. Brown, 
10 Vet. App. 111, 116-119 (1997); 38 U.S.C.A. § 5110(g) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the effective date of the Act or administrative issue).  
Nevertheless, prior to consideration of the veteran's claim 
regarding his service-connected lumbar spine disability and, in 
the interest of due process, the veteran must be provided with a 
SSOC that advises him of the new regulations.  

Following the veteran's back surgery in 1998, the record is 
notably void of any records of treatment, although the veteran has 
been informed several times of his need to submit all records of 
his treatment for his back.  This need is particularly acute where 
the veteran is already rated 60 percent disabling and seeking 
entitlement to a total or 100 percent rating for low back strain 
with degenerative disc disease and degenerative joint disease, L3-
4, L4-5.  The veteran's statement on a February 2004 form letter 
that he has no additional evidence to submit is not the functional 
equivalent of stating that he has received no treatment since his 
1998 back surgery.  Another request should be made of the veteran 
to identify any and all records of treatment for his back since 
his back surgery in 1998, or obtain a statement that he has 
received no treatment since that time.

When additional evidentiary development is necessary, the RO, not 
the Board, must undertake the task.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. 
Cir. 2003).  Furthermore, the VARO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 regarding the 
veteran's claim for an increased rating for his back disability.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the following 
action:

1.  The RO should review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  Such notice should specifically 
apprise the veteran of the evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears the 
burden of producing or obtaining that evidence or information, and 
of the appropriate time limitation within which to submit any 
evidence or information. 

2.  Another request should be made of the veteran to identify any 
and all treatment he has received for his back since his surgery 
in 1998, or to identify that he has received no treatment since 
that time.  Any records identified should be obtained and 
associated with the claims file.

3.  The RO should readjudicate the issue of entitlement to an 
increased rating for low back strain with degenerative disc 
disease and degenerative joint disease, L3-4, L4-5.  If the 
benefits sought on appeal remain denied, the veteran and any 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary of the evidence 
and the applicable law and regulations considered pertinent to the 
issue currently on appeal (including the new regulations for 
evaluating spine disabilities, effective prior to and after Sept. 
26, 2003), since the February 2004 SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



